Citation Nr: 0534935	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a respiratory 
disorder, claimed as reduced lung capacity, also claimed as a 
result of exposure to Agent Orange. 

3.  Entitlement to service connection for arthritis, also 
claimed as a result of exposure to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1969.  The veteran served in the Republic of Vietnam from 
April 9, 1968 to April 8, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO denied claims for 
service connection for arthritis and reduced lung capacity.  
In that same decision, the RO granted service connection for 
PTSD, and assigned an initial 50 percent evaluation, 
effective July 31, 2002.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, the issue 
has been framed as that listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).

By a January 2005 rating action, the RO granted a 70 percent 
evaluation to the service-connected PTSD, effective July 31, 
2002.   However, as the veteran is in receipt of less than 
the maximum schedular rating for his PTSD, his claim for an 
initial evaluation in excess of 70 percent for service-
connected PTSD remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In a September 2005 statement to the RO, the veteran's 
representative indicated that the veteran did not want a 
hearing before a member of the Board concerning the issues on 
appeal.  Consequently, the veteran's hearing request is 
deemed withdrawn, and he does not need to be scheduled before 
a member of the Board sitting at the RO.

(The issues of entitlement to an initial evaluation in excess 
of 70 percent for PTSD and entitlement to service connection 
for arthritis, claimed as a result of exposure to Agent 
Orange will be addressed in the remand that follows the 
decision below.) 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.

2.  The veteran has not been diagnosed with a current 
respiratory cancer recognized by VA as etiologically related 
to the exposure to herbicide agents used in the Republic of 
Vietnam.

4.  The veteran is not shown to have manifested a respiratory 
disorder, claimed as reduced lung capacity, in service or for 
many years thereafter.

5.  The veteran's respiratory disorder, claimed as reduced 
lung capacity, is not otherwise shown to be related to any 
demonstrated Agent Orange exposure or other event during his 
period of active service.


CONCLUSION OF LAW

Respiratory disorder, claimed as reduced lung capacity, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board observes that the veteran was apprised of VA's 
duties to both notify and assist in correspondence, dated in 
September 2002.  In particular, the September 2002 letter 
informed the veteran that to substantiate his service 
connection claim, he must demonstrate that he has a current 
disability that is related to service.  The veteran was 
instructed to submit or identify evidence relevant to his 
claim, to include a statement from a doctor, private or VA.  
The letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including 
service/personnel medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the discussion contain in these letters, 
as well as the substance of information provided in 
supplemental statement of the cases, issued by the RO in 
October 2004 and January 2005, collectively furnished the 
veteran notice of the types of evidence he still needed to 
send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate his 
claim for service connection for a respiratory disability, 
claimed as reduced lung capacity.

Regarding VA's duty to assist, service medical and personnel 
records, post-service VA and private treatment and 
examination reports, statements and sworn hearing testimony 
of the veteran are of record.  The veteran testified in 
support of his claim at the RO in Hartford, Connecticut in 
November 2003.  Although the veteran testified that he had 
received treatment for his reduced lung capacity from the 
University of Connecticut, he did not submit the necessary 
authorization and release forms that were enclosed in an 
October 2004 supplemental statement of the case.  As for 
whether further action should have been undertaken by way of 
obtaining a medical opinion on the question of service 
connection for a respiratory disability, claimed as reduced 
lung capacity, claimed as due to exposure to Agent Orange, 
the Board notes that 38 U.S.C. § 5103A(d) places a duty on VA 
to provide a medical opinion when such an opinion is 
necessary to make a decision on the veteran's claim for 
disability compensation.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003).  VA's duty to assist in this 
manner does not arise automatically.  
VA's obligation under 38 U.S.C. § 5103A(d) to provide the 
veteran with a medical opinion is triggered only if the 
evidence of record demonstrates "some causal connection 
between his disability and his military service."  Wells, 
326 F.3d at 1384.  

Here, the Board observes that while there is current X-ray 
evidence of an increased opacity at the left base of the 
veteran's chest, which was thought to have represented an 
early patchy infiltrate and atelectatic change, service 
medical records do not contain any subjective complaints or 
clinical findings of any respiratory disorder or 
symptomatology.  Thus, in the absence of a clinical account 
noted during the veteran's period of service, there exist no 
basis on which to request an opinion to address whether any 
currently present respiratory disorder may be associated with 
his service, to include as a result of exposure to Agent 
Orange.  Accordingly, under these particular circumstances, 
the Board finds that VA did not have a duty to assist in this 
regard that remains unmet.
II.  Factual Background.

The veteran claims service connection for a respiratory 
disorder, claimed as reduced lung capacity, based on his 
presumed exposure to herbicides during his service in 
Vietnam.  Service personnel records reflect that the veteran 
served in Vietnam from April 9, 1968 to April 8, 1969.  
Therefore, he is presumed to have been exposed to herbicides 
during his tour of duty in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

Service medical records reflect no entries for subjective 
complaints or clinical findings referable to any respiratory 
pathology or symptomatology.  X-ray reports of the chest 
during service were negative.  The veteran's April 1969 
separation examination report reflects that his respiratory 
system was found to have been "normal."  A chest X-ray was 
negative.  On an April 1969 Report of Medical History, the 
veteran denied having any pain or pressure in his chest or 
shortness of breath.

The first post-service evidence of any respiratory 
symptomatology was in September 2002.  At that time, an X-ray 
of the veteran's chest, performed by VA, revealed an 
increased opacity at the left base, which was thought to have 
been an early patchy infiltrate and atelectatic change.  

During a November 2003 hearing at the RO in Hartford, 
Connecticut, the veteran testified that he was in an area 
where herbicides were sprayed by a "fog machine."  
(Transcript (T.) at page (pg.) 6).  The veteran also 
maintained that he had been diagnosed with reduced lung 
capacity during a study at the University of Connecticut in 
1999 or 2000.

III.  Relevant Laws and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent (Agent Orange) during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.
38 C.F.R. § 3.309(e) (emphasis added).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
they are manifest to a degree of 10 percent at any time after 
the veteran was exposed to Agent Orange during active 
service. 
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs 
(hereinafter The Secretary) has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for: hepatobiliary cancers; nasal and/or 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
female reproductive cancers; urinary bladder cancer; renal 
cancer; testicular cancer; leukemia, other than chronic 
lymphocytic leukemia (CLL); abnormal sperm parameters and 
infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed.Reg. 27630 - 27641 (May 20, 
2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 
Fed.Reg. 59232 (November. 2, 1999).

III.  Analysis

As noted above, the veteran's primary basis for claiming 
service connection for a respiratory disorder claimed as 
reduced lung capacity, is his presumed exposure to herbicides 
while serving in Vietnam.  (T. at pg. 6).  The veteran has 
met the regulatory presumption of exposure to Agent Orange 
with active service in the Republic of Vietnam during the 
Vietnam era.

Considering the evidence in light of the authority noted 
above, the Board finds that the record presents no basis for 
a grant of service connection for a respiratory disorder, 
claimed as reduced lung capacity, claimed as due to Agent 
Orange exposure.

At the outset, the Board finds that the veteran has not been 
diagnosed as having any cancer of the lung, bronchus, larynx, 
or trachea during service or first manifested to a 
compensable degree during the one-year presumptive period 
following his discharge from service.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a). 

The Board notes that the service medical records are negative 
for any subjective complaints or clinical findings, diagnosis 
or treatment of any respiratory condition or symptomatology.  
The first post-service medical evidence of record reflecting 
any type of respiratory disorder was in September 2002, at 
which time an x-ray of the chest showed an increased opacity 
at the left base, which was thought to have been an early 
patchy infiltrate and atelectatic change.  This clinical 
finding was made decades after his presumed exposure to 
herbicide agents.  Thus, as a respiratory disorder, claimed 
as reduced lung capacity, is not shown in service or for many 
years thereafter, service connection may not be established 
based on chronicity in service or post-service continuity of 
symptomatology of a disorder first seen in service.  38 
C.F.R. § 3.303(b).

Additionally, no medical professional has provided competent 
medical evidence linking the veteran's current respiratory 
disorder to any aspect of the veteran's active service, to 
include his presumed exposure to herbicides in service, and 
the veteran has not alluded to the existence of any such 
opinion.  In fact, and as noted previously, the Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for respiratory disorders 
(other than certain respiratory cancers).  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. at 27,630 (May 20, 2003).

Because the determination made by the Secretary is based on 
an analysis by the National Academy of Sciences of the 
scientific literature pertaining to herbicide exposure and 
the development of disease, which is published in the Federal 
Register, that finding is highly probative.  The Board finds, 
therefore, that the preponderance of the competent and 
probative evidence shows that a positive association does not 
exist between Agent Orange exposure and the development of 
respiratory disorders (other than certain respiratory 
cancers).  The veteran has not proffered any medical evidence 
to the contrary.  For the foregoing reasons, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for respiratory disability, 
claimed as reduced lung capacity, also claimed as a result of 
exposure to Agent Orange.   


ORDER

Service connection for a respiratory disorder, claimed as 
reduced lung capacity, also claimed as a result of exposure 
to Agent Orange is denied. 


REMAND

1.  PTSD

The veteran maintains that his service-connected PTSD is 
manifested by increased symptomatology that more nearly 
approximates the criteria for a 100 percent schedular 
evaluation.  Specifically, the veteran has reported 
nightmares, an inability to maintain employment due to 
problems with authority, periods of rage (i.e., threatening 
to kill a neighbor and history of domestic violence against 
two former spouses), and homicidal ideation (veteran reported 
getting rid of his guns because he thought he might harm 
others).  

During an October 2004 VA examination, the examiner noted 
that the veteran had previously been employed as an 
engineering contractor (the veteran related that his work was 
characterized by periods of short duration due to expiration 
of the employment contract, irritability, alcoholism, and 
conflicts with persons in positions of authority).  The 
veteran indicated that he enjoyed some social activities such 
as:  his motorcycle club, shopping, cooking, watching war 
movies, and exercising.  He related that he had one close 
friend and that he kept in contact with two of his adult 
children.  The veteran related that he had not dated since 
his last divorce because he did not want to get hurt again.  
Adverse symptomatology included some previous homicidal 
ideation, normothymic mood and some subjective complaints of 
difficulties with concentration.  The examiner entered a 
diagnosis of chronic and mild PTSD.  A Global Assessment 
Functioning Score (GAF) score of 55 was recorded.  Under the 
Fourth Edition (DSM-IV) of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders DSM-IV, this GAF score is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  The examiner noted that 
the veteran's clinical picture showed some mild degree of 
improvement, hence, a slight increased GAF score as compared 
to the score of 45, which was assigned by VA in November 2002 
(A GAF score of 41-50, as indicated above, contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)).  Id. at 44-47.  Despite the 
veteran's conviction that he was unable to work because of 
his increased "concentration" and agitation, the VA 
examiner believed that vocational rehabilitation might be 
helpful in establishing some part-time or volunteer work 
activity.  

Despite the aforementioned VA examination, the veteran's 
social worker, J. G., LCSW has opined that the November 2004 
VA examiner did not adequately address or represent the 
severity of the veteran's PTSD symptomatology (see undated 
report of J. G., LCSW, received by the RO in December 2004).  
In this regard, it was argued that the VA examiner had failed 
to address the frequency and intensity of the veteran's 
intrusive thoughts, especially his homicidal ideation, which 
sometimes occurred on a daily basis and was controlled only 
by participating in treatment.  Mr. G. also maintained that 
the VA examiner had failed to address the root of the 
veteran's inability to maintain employment and that he was 
silent as to exploring the symptomatology of PTSD found in 
DSM-IV (i.e., the VA examiner failed to discuss the veteran's 
sense of a foreshortened future, difficulty in staying and 
falling asleep and avoidance behaviors).  

Given the varying characterizations of the degree of 
disability caused by the service-connected PTSD, the Board 
concludes that VA's duty to assist requires that his claim be 
remanded for a clarifying VA examination.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 7 Vet. 
App. 204 (1994).
2.  Arthritis

The veteran testified that he has osteoarthritis, primarily 
in his knees, wrists, shoulders, ankles, and hips, which is 
the result of exposure to Agent Orange.  
(T. at pg. 7).  He also maintained that during basic 
training, he injured his left knee while marching and that 
this event also contributed to the development of his 
arthritis.  (T. at pg. 7).  There is post-service evidence of 
a diagnosis of osteoarthritis of the knees and wrists.  
Service medical records indicate that in January 1968, the 
veteran was seen in the dispensary and reported having 
sprained his left knee six months previously.  In May 1968, 
the veteran returned to the dispensary after he hit his left 
knee.  The affected area was cleansed and shaved.  Since 
there is clinical evidence referable to the left knee in 
service and because the underlying etiological basis for the 
current diagnosis of osteoarthritis of the knees is unclear, 
the Board determines that the medical evidence of record is 
not sufficient to make a decision on the veteran's claim for 
service connection for arthritis, also claimed as a result of 
exposure to Agent Orange.  

3.  Other considerations

The veteran has indicated that he has been awarded disability 
benefits from the Social Security Administration (SSA) 
because of his "degenerative arthritis" beginning in August 
2002 (see November 2002 VA examination report and T. at pg. 
9, respectively).  While medical records upon which SSA based 
their decision are contained in the claims folders, the 
Administrative Law Judge or agency decision is absent.  
Consequently the Board must defer action on the claim for 
service connection for arthritis.  VA must obtain all SSA 
records pertinent to the veteran's medical history.  38 
C.F.R. § 3.159(c)(2) (2005); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD and arthritis 
since July 2002.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folders. 

2.  The RO should obtain from the Social 
Security Administration any 
Administrative Law Judge or agency 
decision pertaining to the veteran's 
disability claim.

3.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current severity of the 
service-connected PTSD.  Psychological 
testing should be conducted.  The claims 
folders must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA psychiatric 
examination reports, prepared in November 
2002 and October 2004, and the report of 
J. G., LCSW, received by the RO in 
December 2004.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the criteria set forth in 38 
C.F.R. § 4.130 (2005) (General Rating 
Formula for Mental Disorders).  

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  It is imperative that the 
examiner includes an explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work.  Furthermore, the examiner 
should provide an opinion as to the 
degree of industrial impairment due to 
the appellant's service-connected PTSD.  
Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  A complete rationale for all 
opinions expressed must be provided.  

4.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and likely etiology 
of any arthritis of the knees, wrists, 
knees, shoulders, ankles, and hips.  The 
claims folders should be made available 
to the examiner for review in connection 
with the evaluation.  The examiner must 
indicate that a review of the claims 
folders was made.  With respect to any 
diagnosed arthritis of each each affected 
joint found on examination, or 
demonstrated by his documented medical 
history, the examiner must offer an 
opinion as to whether it is at least as 
likely as not that it is related to 
disease or injury during the veteran's 
military service, to include exposure to 
Agent Orange.  The examiner is requested 
to specifically review the veteran's 
service medical records.  A complete 
rationale for all opinions expressed must 
be provided.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 70 
percent for PTSD and service connection 
for arthritis, also claimed as a result 
of exposure to Agent Orange.  The RO 
should specifically include consideration 
of whether a "staged" rating for the 
service-connected PTSD is warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


